Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 1 of 7 PageID #: 919




                       Exhibit 2
DocuSign Envelope ID: D0D06FC3-B42A-48BF-A4B7-7B572A724D40
            Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 2 of 7 PageID #: 920



                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION



            WAPP TECH LIMITED PARTNERSHIP
            and WAPP TECH CORP.,                             Case No. 4:18-cv-00468-ALM

                             Plaintiffs,
                                                             JURY TRIAL DEMANDED
                     v.

            HEWLETT PACKARD
            ENTERPRISE CO.,

                             Defendant.



                                           DECLARATION OF EILEEN EVANS
DocuSign Envelope ID: D0D06FC3-B42A-48BF-A4B7-7B572A724D40
            Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 3 of 7 PageID #: 921



            I, Eileen Evans, hereby declare as follows:

                     1.      The facts set forth herein are true and correct, and are based on my own personal

            knowledge. If called upon to testify as a witness, I could and would competently testify thereto.

                     2.      I am Vice President and Deputy General Counsel at EntIT Software LLC (“EntIT

            Software”). As Vice President and Deputy General Counsel at EntIT Software, my role includes

            overseeing aspects of the company’s legal department.

                     3.      EntIT Software is a wholly owned subsidiary of Seattle SpinCo, Inc. (“Seattle

            SpinCo”). I serve and have served as Corporate Secretary and Board Secretary for Seattle SpinCo.

                     4.      Prior to working for EntIT Software, I was employed by Hewlett Packard

            Enterprise Company (“HPE”) as Deputy General Counsel for HPE’s software and cloud

            businesses.

                     5.      On September 7, 2016, HPE and other entities entered into a series of agreements

            on the terms of a transaction called the “Seattle Transaction,” which involved the “spin-out” of a

            portion of HPE’s business into a separate corporate entity, Seattle SpinCo. In my role at HPE prior

            to the Seattle Transaction, and in preparation for the Seattle Transaction, I helped to set up the

            legal department of the HPE business that was to be spun-out to Seattle SpinCo.

                     6.      The Seattle Transaction was governed by various agreements, including a

            “Separation and Distribution Agreement” (“SDA”) between HPE and Seattle SpinCo. See Ex. A

            (8-K Form of HPE dated Sept. 7, 2016) at 2.

                                             Transfer of Assets to Seattle SpinCo

                     7.      As part of the Seattle Transaction, HPE—which was codenamed “Houston” in the

            SDA—transferred to Seattle SpinCo (and/or to Seattle SpinCo’s subsidiaries) HPE’s business that

            was referred to in the SDA as the “Seattle Business.” See Ex. B (Exh. 2.2 (SDA) to 8-K Form of



                                                              1
DocuSign Envelope ID: D0D06FC3-B42A-48BF-A4B7-7B572A724D40
            Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 4 of 7 PageID #: 922



            HPE dated Sept. 7, 2016) at 1. The SDA defined the “Seattle Business” as follows:

                             “Seattle Business” means the software business of Houston, which as of the
                             date hereof is conducted by the “Software” reporting segment of Hou-
                             ston, as such software business has been conducted and will be conducted
                             in accordance with the Merger Agreement prior to the Distribution Time.

            Id. at 8 (emphasis added).1

                     8.      Upon completion of the Seattle Transaction, Seattle SpinCo separated from HPE,

            such that Seattle SpinCo was no longer a subsidiary of HPE and therefore no longer had any

            corporate affiliation (i.e., common ownership) with HPE. See Ex. B (Exh. 2.2 (SDA) to 8-K Form

            of HPE dated Sept. 7, 2016) at 1.

                              The Application Testing and Delivery Management Software

                     9.      The Seattle Business contained a business unit that was formerly known as Hewlett

            Packard Software LLC, which in connection with the Seattle Transaction was renamed to EntIT

            Software, a wholly owned subsidiary of Seattle SpinCo as noted above. This business unit had

            responsibility for, among other things, a group of software products and functionalities called

            “Application Testing and Delivery Management” (“ADM”). See Ex. C (Exh. 99.1 (Transaction

            Press Release of HPE) to 8-K Form of HPE dated Sept. 7, 2016) at 86. The products and

            functionalities in ADM included LoadRunner, Performance Center, StormRunner Load, Mobile

            Center, and Network Virtualization, which I understand the plaintiffs in this case accuse of

            infringement.

                                           Transfer of Liabilities to Seattle SpinCo

                     10.     The SDA “provide[d] for . . . the assumption of certain liabilities by Seattle

            [SpinCo] from Hewlett Packard Enterprise.” See Ex. A (8-K Form of HPE dated Sept. 7, 2016) at


            1
             The “Merger Agreement” refers to the “Agreement and Plan of Merger” dated September 7,
            2016, by and among HPE, Seattle SpinCo, and other entities.

                                                              2
DocuSign Envelope ID: D0D06FC3-B42A-48BF-A4B7-7B572A724D40
            Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 5 of 7 PageID #: 923



            2. In particular, the SDA defined the “Seattle Liabilities” as including “Liabilities to the extent

            relating to, arising out of or resulting from” the “operation of the Seattle Business”:

                             (A) the operation of the Seattle Business, as conducted at any time be-
                             fore (by Houston or any of its Affiliates, any member of the Seattle Group
                             or any of their respective predecessors), at or after the Distribution Time
                             (including (1) any Liability relating to, arising out of or resulting from any
                             act or failure to act by any Person, whether or not such act or failure to act
                             is or was within such Person’s authority, with respect to the Seattle Business
                             ....

            Ex. B (Exh. 2.2 (SDA) to 8-K Form of HPE dated Sept. 7, 2016) at 17 (emphases added). Thus,

            pursuant to the SDA, the Seattle Liabilities included all liability to the extent arising out of the

            operation of the Seattle Business, which includes patent infringement liability to the extent arising

            out of the operation of the Seattle Business.

                     11.     Under the SDA, Seattle SpinCo (and/or one or more of its subsidiaries) assumed

            the “Seattle Liabilities,” and HPE assumed the “Excluded Liabilities”:

                             (ii) Seattle Liabilities. Seattle and/or one or more of its Subsidiaries des-
                             ignated by Seattle shall accept, assume and agree faithfully to perform,
                             discharge and fulfill the Seattle Liabilities in accordance with their re-
                             spective terms. Seattle and such Subsidiaries shall be responsible for all Se-
                             attle Liabilities, regardless of when or where such Seattle Liabilities
                             arose or arise, or the legal entity that incurred or holds the Seattle Liability
                             (provided, however, that nothing contained herein shall preclude or inhibit
                             Seattle from asserting against third parties any defenses available to the le-
                             gal entity that incurred or holds such Seattle Liability), or whether the facts
                             on which they are based occurred prior to, at or subsequent to the Distribu-
                             tion Time, regardless of where or against whom such Seattle Liabilities are
                             asserted or determined or whether asserted or determined prior to the date
                             of this Agreement.

                                                 *              *               *

                             (iv) Excluded Liabilities. Houston and/or its Subsidiaries designated by
                             Houston (other than Seattle or its Subsidiaries) shall accept and assume
                             from Seattle or one or more of its Subsidiaries and agree faithfully to
                             perform, discharge and fulfill the Excluded Liabilities of such other Sub-
                             sidiaries designated by Houston, and Houston and/or its applicable Subsid-
                             iaries shall be responsible for all Excluded Liabilities, regardless of when
                             or where such Excluded Liabilities arose or arise, or the legal entity that

                                                                3
DocuSign Envelope ID: D0D06FC3-B42A-48BF-A4B7-7B572A724D40
            Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 6 of 7 PageID #: 924



                             incurred or holds the Excluded Liability (provided, however, that nothing
                             contained herein shall preclude or inhibit Houston from asserting against
                             third parties any defenses available to the legal entity that incurred or holds
                             such Excluded Liability), or whether the facts on which they are based oc-
                             curred prior to, at or subsequent to the Distribution Time, regardless of
                             where or against whom such Excluded Liabilities are asserted or determined
                             or whether asserted or determined prior to the date of this Agreement.

            Id. at 13 (emphases added).

                     12.     Under the SDA, patent infringement liability was not included in the “Excluded

            Liabilities.” In particular, the “Excluded Liabilities” were defined as including the following four

            sets of liabilities:

                             (i) the Liabilities listed or described on Schedule 2.3(b)(i);

                             (ii) the Liabilities of Houston or its Affiliates to the extent relating to, arising
                             out of or resulting from any Excluded Assets or the Houston Business;

                             (iii) Liabilities, if any, arising out of or resulting from any amounts that
                             would constitute indebtedness of any member of the Houston Group under
                             GAAP; and

                             (iv) all other Liabilities that are expressly contemplated by this Agreement
                             or any other Transaction Document as Liabilities to be retained or assumed
                             by Houston or any other member of the Houston Group, and all agreements,
                             obligations and other Liabilities of Houston or any member of the Houston
                             Group under this Agreement or any of the other Transaction Documents.

            Id. at 19. None of these four categories of liabilities included patent infringement liability aris-

            ing from the operation of the Seattle Business. Category (i) relates to liabilities arising from spe-

            cific, non-patent-related litigations. See Ex. D (Schedules to the SDA dated as of September 7,

            2016) at 42–44. Category (ii) relates to liabilities arising from the “Excluded Assets” and the

            “Houston Business,” neither of which relates to the Seattle Business. Ex. B (Exh. 2.2 (SDA) to

            8-K Form of HPE dated Sept. 7, 2016) at 5 (defining the “Houston Business”), 17 (defining the

            “Excluded Assets”). Category (iii) relates to “any amounts that would constitute indebtedness of

            any member of the Houston Group.” See id. at 5 (defining the “Houston Group”). Category (iv)


                                                                  4
DocuSign Envelope ID: D0D06FC3-B42A-48BF-A4B7-7B572A724D40
            Case 4:18-cv-00468-ALM Document 13-7 Filed 10/17/18 Page 7 of 7 PageID #: 925



            is a catch-all that does not relate to patent infringement liability arising from the operation of

            what was Seattle Business.

                     13.     Since the completion of the Seattle Transaction, HPE has not had any role in the

            management or operations of Seattle SpinCo, nor has HPE been involved in the making, importing,

            selling, or offering to sell the ADM software. Additionally, the Seattle Liabilities assumed by

            Seattle SpinCo include any liability with respect to allegations of past, present, or future patent

            infringement arising from the Seattle Business’s making, using, selling, offering to sell, and/or

            importing of the ADM software.

                     I declare under penalty of perjury that the foregoing is true and correct.


                                     17
            Executed on October ______, 2018.


                                                                              Eileen Evans




                                                               5
